DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 13 are objected to because of the following informalities: 
Claim 1, line 5, “at least one rolling body cage for positioning a plurality of rolling bodies, and a plurality of rolling bodies which are received at the rolling body cage” should read - - at least one rolling body cage for receiving and positioning a plurality of rolling bodies - -. 
Claims 2 – 13, line 1, “A telescopic rail” should read - - The telescopic rail - - .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Note: the original disclosure, particularly paragraphs [0044] and [0045], would support claim language that states: “the rolling body cage is secured to the first rail element so that the rolling bodies perform a sliding movement with respect to the running surfaces of the first rail element and the rolling bodies roll on the running surfaces of the second rail element.)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the rolling body cage is secured to the first rail element so that the rolling bodies perform a sliding movement with respect to the running surfaces of the first rail element and the rolling bodies perform a sliding movement with respect to the running surfaces of the second rail element” is indefinite.  When read in light of the specification, it is not clear how the rolling bodies contained within the rolling body cage, can slide simultaneously with respect to the running surfaces of the first and second rail, given that the rolling body cage is secured or fixed to the first rail.  With no relative movement between the rolling body cage and the first rail, sliding movement of the rolling bodies can only occur with the first rail during rolling movement of the rolling bodies with respect to the second rail.  Thus, the scope of the applicant’s invention in unclear. (Note: the applicant can clarify the scope of the invention if the claim language were amended to read - - the rolling body cage is secured to the first rail element so that the rolling bodies perform a sliding movement with respect to the running surfaces of the first rail element and the rolling bodies roll on the running surfaces of the second rail element - -.)

Allowable Subject Matter
(Note: the following statement for reasons for allowance is based on proposed language that would overcome the 112 first and second paragraph rejections cited above.)
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the rolling body cage being secured to the first rail element so that the rolling bodies perform a sliding movement with respect to the running surfaces of the first rail element and the rolling bodies roll on the running surfaces of the second rail element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656